DETAILED ACTION
This is the first Office action on the merits of Application No. 17/389,432. Claims 13-24 are pending. By preliminary amendment, claims 1-12 have been canceled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
in the abstract, line 8, the punctuation “,.” Should be simplified to “.”
Appropriate correction is required.

Claim Objections
Claims 22-24 are objected to because of the following informalities:  
in claim 22, line 2, the phrase “the second contact area (34)” is recited for the first time and thus should either be –a second contact area (34)—or alternatively, limitations from claim 21 should be included in claim 22 as these better define the structural connections of the second contact area; 
in claim 23, line 8, the phrase “lever (2)” appears it should be --lever (3)—to be consistent with the numbering already established; and 
in claim 24, line 1, the phrase “the temporary disengagement” appears it can be simplified to –temporary disengagement—since this is the first time this language has been recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, line 2, the phrase “co-operating stops” renders the claim indefinite because it is unclear how many stops there are. For example, reference numeral 36 refers to the pin, but there are not multiple pins, there is only a singular pin. The specification (paragraph [0099]) describes this example as “co-operating stops on the gripping handle 32 and on the fixing piece 31, in the form of the cutout and the pin element 36, limit the movement of the gripping handle 32 to the locking position and the release position”. In other words the plural stops represent the (a) the cutout that contacts the pin and (b) the pin. Similarly for the other embodiments, bracket 38 and projection 311 are singular in number. It appears the claim could be amended from “the gripping handle (32) and the fixing piece (31) have co-operating stops (36, 38, 311)” to –each of the gripping handle (32) and the fixing piece (31) have a co-operating stop (36, 38, 311)—to better define the number of stops.
Regarding claim 23, the claim is dependent on claim 12 which renders the claim indefinite because the claim is a canceled claim. For the purposes of examination, it will be interpreted as being dependent on claim 13.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14, 19, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spooner (US Patent Publication 20170343106, similar document GB2501600 and GB2531630 cited on the IDS dated 7/30/2021)
Regarding claim 13, Spooner discloses a lever for the temporary disengagement of a parking lock of a vehicle drive unit (Figs. 1 and 4 and paragraph [0001]), wherein: the lever (Fig. 4, selector lever 420 with ring pull member 454) comprises a fixing piece (Fig. 4, selector lever 420), the fixing piece is designed for fitting the lever onto a parking lock shaft (Fig. 4, shaft 422) which serves to actuate the parking lock and extends at least partially inside the vehicle drive unit, the lever is in the form of a hand lever with a gripping handle (Fig. 4, ring-pull member 454), the gripping handle is designed to be gripped and thereby to enable manual force to be applied, by a user, for the manual actuation of the lever (e.g. paragraph [0121]), the lever is designed such that when it is fitted onto the parking lock shaft: - when the gripping handle is moved from an engagement position to a disengagement position (Fig. 4, P1 is the engagement position and P2 is the disengagement position), by movement of the fixing piece, the parking lock shaft moves with the gripping handle, and, in the engagement position, the parking lock is engaged whereas in the disengagement position the parking lock is disengaged (paragraphs [0120-0121]), and - in the disengagement position, by a further movement, the gripping handle can be moved to a locking position (Fig. 4 and paragraph [0121], “service pin 430…prevent the ring-pull member from moving back towards the barrel member”) in which the lever is blocked from a reverse movement out of the disengagement position.
Regarding claim 14, Spooner discloses the lever according to claim 13, in combination with a securing device (Fig. 4, service pin 430) which secures the gripping handle in at least one of the locking position or a release position (paragraph [0121]).
Regarding claim 19, Spooner discloses the lever according to claim 13, wherein a length of the lever can be varied (Fig. 4, the length of 454 can be varied with respect to 452).
Regarding claim 23, as best understood, Spooner discloses a vehicle drive unit (Fig. 4, automatic transmission 410) for an automatic vehicle transmission or an electric drive aggregate, with a parking lock (e.g. paragraph [0001]), such that during normal operation, the parking lock can optionally be engaged and disengaged by an automatically carried out movement of a parking lock shaft (paragraphs [0001-0003]), wherein the vehicle drive unit comprises a lever (Fig. 4, selector lever 420 with ring pull member 454) according to claim 13, the lever being able to be fitted onto the parking lock shaft in an outer area (Fig. 4, housing 410H) of the vehicle drive unit for the temporary manual disengagement of the parking lock.
Regarding claim 24, Spooner discloses a method for the temporary disengagement of a parking lock of a vehicle drive unit (e.g. paragraph [0001]) by a hand lever (Fig. 4, selector lever 420 with ring pull member 454) which comprises a fixing piece (Fig. 4, selector lever 420) and a gripping handle (Fig. 4, ring-pull member 454), the method comprising: (a) fitting a fixing piece of the lever onto a parking lock shaft of the vehicle drive unit in an outer area of the drive unit, wherein the parking lock shaft extends at least partially inside the vehicle drive unit and disengages the parking lock when the shaft moves to a disengagement position (Fig. 4 and paragraph [0120]); and then (b) manually moving the hand lever to the disengagement position by gripping the gripping handle and applying a manual force on the gripping handle so that the parking lock is disengaged (paragraphs [0120-0121]); and then (c) moving the gripping handle to a locking position (Fig. 4 and paragraph [0121], “service pin 430…prevent the ring-pull member from moving back towards the barrel member”) in which the hand lever and, hence also the parking lock shaft, are blocked against a reverse movement out of the disengagement position (paragraph [0121]).

Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume (US Patent Publication 20180340594).
Regarding claim 13, Kume discloses a lever for the temporary disengagement of a parking lock of a vehicle drive unit (e.g. paragraph [0006]), wherein: the lever comprises a fixing piece (Fig. 5, engaging arm 82), the fixing piece is designed for fitting the lever onto a parking lock shaft which serves to actuate the parking lock and extends at least partially inside the vehicle drive unit (shown in Fig. 5), the lever is in the form of a hand lever with a gripping handle (e.g. Fig. 1, outer lever 62, which is capable of being directly hand operated or as shown in the figure via elements 63 and 64. Additionally, the figure shows the lever is gripped by cable 63), the gripping handle is designed to be gripped and thereby to enable manual force to be applied, by a user, for the manual actuation of the lever (shown in Fig. 1), the lever is designed such that when it is fitted onto the parking lock shaft (shown in Fig. 1): - when the gripping handle is moved from an engagement position to a disengagement position, by movement of the fixing piece, the parking lock shaft moves with the gripping handle, and, in the engagement position, the parking lock is engaged whereas in the disengagement position the parking lock is disengaged (positions shown in Fig. 6), and - in the disengagement position, by a further movement, the gripping handle can be moved to a locking position in which the lever is blocked from a reverse movement out of the disengagement position (Figs. 5-6, manually operable portion 80 is not biased, thus for example mesh between 87 and 49 when rotated into disengagement position (e.g. 87d) will maintain the lock into position via the positive engagement of the teeth).
Regarding claim 21,  Kume discloses the lever according to claim 13, wherein the gripping handle or the fixing piece has a second contact area (Fig. 6, pin 83), and the second contact area is designed to come into contact with a stop (e.g. Fig. 6, stops 82 in position 87d) of the vehicle drive unit, in the disengagement position, in order to prevent the lever from moving beyond the disengagement position (Fig. 6, 83 in combination with 87 cannot move beyond 87d).

Allowable Subject Matter
Claims 15-17, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior art does not disclose or render obvious the lever wherein the fixing piece and the gripping handle are designed to be movable relative to one another, and the gripping handle can be moved relative to the fixing piece into the locking position, in combination with the other elements required by claim 13.
The closest prior art, Spooner (US Patent Publication 20170343106), discloses the fixing piece (420) and gripping handle (454), but does not disclose the gripping handle can be moved relative to the fixing piece into the locking position as the movement of the handle directly moves lever and thus there is no relative movement to put it in the locked position.
Claims 16-18 are dependent on an allowable claim.
	Regarding claim 20, the prior art does not disclose or render obvious the lever wherein the gripping handle has a first contact area, the first contact area is designed to come into contact with a stop of the vehicle drive unit in the locking position in order to secure the lever against reverse movement out of the disengagement position, in combination with the other elements required by claim 13.
	The closest prior art, Kume (US Patent Publication 20180340594), discloses two stops (83 and 89), but does not disclose a stop of the vehicle drive unit in the locking position in order to secure the lever against reverse movement out of the disengagement position and it would not have been obvious as reverse movement is prevented by other elements.
	Claim 22 is dependent on an allowable claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giefer (US Patent Publication 20100288598) discloses parking disengagement arrangement with two stops (8 and 12), where the stop (8) prevents the lever from moving beyond the disengagement position.
Tateno (US Patent Publication 20180141525) discloses a manual release device for parking lock mechanism.
Hermann (US Patent Publication 20190120375) discloses an emergency release device for a park lock, but there is not a locking position as claimed (e.g. paragraph [0060])).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659